[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has made a claim for defective installation of storm windows on a multi-family dwelling located at 302-304 Caroline Street in Derby, Connecticut. The defendant denies the claim and made a defense that the plaintiff accepted his work as being satisfactory. However, the court finds that said windows CT Page 2125 were not properly installed insofar as there was leakage and a necessity to place shims around the windows.
During the entire proceedings, the plaintiff acknowledged that he was the contractor and the installer was a subcontractor. Each party had complete control over the window selection and there was testimony that the windows were not suitable for this project. Insofar as both parties had veto power over the selection of the windows, the court finds responsibility falls on both parties equally.
There was testimony by an independent contractor that the windows could be rectified to eliminate all defects at a cost of $2500. The court feels the plaintiff and the defendant must share this burden equally. The court finds for the plaintiff in the amount of $1,250 without costs.
BY THE COURT, Philip E. Mancini, Jr. Judge Trial Referee